UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of report (Date of earliest event reported): May 17, 2012 SCHNITZER STEEL INDUSTRIES, INC. (Exact Name of Registrant as Specified in Its Charter) OREGON (State or Other Jurisdiction of Incorporation) 0-22496 (Commission File Number) 93-0341923 (I.R.S. Employer Identification No.) 3200 N.W. Yeon Ave. P.O. Box 10047 Portland, OR (Address of Principal Executive Offices) 97296-0047 (Zip Code) Registrant’s Telephone Number Including Area Code:(503) 224-9900 NO CHANGE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On May 17, 2012, Schnitzer Steel Industries, Inc. issued a press release announcing its market outlook for its third quarter of fiscal 2012.A copy of this press release is being furnished as Exhibit 99.1 to this report on Form 8-K. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Press Release of Schnitzer Steel Industries, Inc. issued on May 17, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHNITZER STEEL INDUSTRIES, INC. (Registrant) Dated:May 17, 2012 By: /s/Richard D. Peach Name:Richard D. Peach Title: Sr. V.P. and Chief Financial Officer Exhibit Index Exhibit No. Description Press Release of Schnitzer Steel Industries, Inc. issued on May 17, 2012.
